DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “at least 200 micrometers wide and 250 micrometers tall” which renders the scope of the claim indefinite. The limitation recites an open-ended range.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites the limitation “when the ophthalmic device is mounted in or on the eye” which encompasses attachment to a human organism, and therefore encompasses the human organism.
Allowable Subject Matter
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to disclose or render obvious the claimed combination of subject matter of a non-transitory machine-accessible storage medium providing instructions comprising emitting ultrasonic signals from an ultrasonic transducer towards ciliary processes of an eye; receiving reflected ultrasonic signals from the ciliary processes with the ultrasonic transducer; calculating, using a controller coupled to the ultrasonic transducer, a time of flight between emitting the ultrasonic signals and receiving the reflected ultrasonic signals; and particularly, adjusting an optical power of an accommodation actuator based on the time of flight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herekar et al. (US 2019/0105519) discloses an ophthalmic device comprising ultrasonic transducers positioned to direct ultrasonic signals towards the eye; an accomodating intraocular lens; and controller coupled to the ultrasonic transducer. Herekar et al. further discloses a method for imaging the eye using ultrasound. Blanckaert et al. (WO 2012/006691) discloses an ophthalmic device comprising electro-optic control of accommodating lens. Camping et al. (WO 2017/212354) discloses an ophthalmic device comprising electro-optic control of accommodating lens.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793